Citation Nr: 0724391	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-30 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of Lisfranc's dislocation, right 
foot.

2.  Entitlement to an initial rating in excess of 20 percent 
for history of left ankle fracture with traumatic arthritis.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right shoulder disorder.  

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder.  

5.  Entitlement to an initial rating in excess of 10% for 
right ankle traumatic arthritis.  

6.  Entitlement to an effective date prior to November 14, 
2006 for the grant of service connection for right ankle 
traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1978 to 
December 1979, and reserve component service, including 
active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an evaluation in excess of 20 
percent for service-connected residuals of Lisfranc's 
dislocation of the right foot was originally before the Board 
in September 2005 when the Board denied the claim.  The 
veteran appealed the September 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2006, the parties submitted a Joint Motion to 
Remand the claim.  By an Order issued in February 2006, the 
Court vacated the September 2005 Board decision and remanded 
the claim to the Board for readjudication.  In June 2006, the 
right foot claim was again before the Board when it was 
remanded for additional evidentiary development.  

In May 2006, the veteran submitted a claim of entitlement to 
service connection for a right elbow condition.  As this 
matter has not been developed or certified for appeal and is 
not inextricably intertwined with the issues now before the 
Board, it is referred to the RO for appropriate action.

The issues of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a right shoulder disorder, whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a low back disorder, 
entitlement to an initial rating in excess of 10% for right 
ankle traumatic arthritis and entitlement to an effective 
date prior to November 14, 2006 for the grant of service 
connection for right ankle traumatic arthritis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any further 
action is required on his part.  


FINDINGS OF FACT

1.  The residuals of the Lisfranc's dislocation of the right 
foot are manifested by pain, weakness and instability but no 
limitation of motion which equates to a moderate foot 
disability.  

2.  The service-connected history of a left ankle fracture 
with traumatic arthritis is manifested by pain and marked 
limitation of motion of the left ankle.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of Lisfranc's dislocation of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West  
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5284 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for a history of a left ankle fracture with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West  2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5270, 5271 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in March 2003, 
December 2003 and August 2006 VCAA letters informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought and the 
responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the August 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issues decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the March 2003, December 2003 and 
August 2006 VCAA letters, and was provided with notice of the 
types of evidence necessary to establish any disability 
rating and/or the effective date via correspondence dated in 
March 2006 and August 2006.  The appellant's status as a 
veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA records 
identified by the veteran have been obtained to the extent 
possible.  The veteran has been afforded appropriate VA 
examinations.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal decided herein.  In a May 2006 
statement, the veteran indicated that he had nothing further 
to submit in support of his claims.  Under the circumstances 
of this particular case, no further action is necessary to 
assist the appellant.


General increased rating criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  A claimant is entitled to separate evaluations 
for separate disabilities where the symptomatology is 
distinct and separate.  Id. at 262.




Factual Background

The veteran reports that he receives all of his clinical 
evaluation and treatment through the Kansas City, Missouri, 
VA Medical Center (VAMC).

In April 2002, the veteran complained of persistent left 
ankle pain.  The examiner noted that the veteran's complaints 
of pain were not substantiated by clinical findings.  

In August 2002, the veteran submitted his claim for an 
increased rating for his right foot disability.  

In September 2002, the veteran complained of left foot pain 
which had been present for many years but was worse the last 
few months.  Physical examination revealed a full range of 
motion.  

In September 2002, it was noted that the veteran had severe 
musculo-skeletal pain, primarily in the ankles.  

At a VA examination conducted in November 2002, the veteran 
was wearing black leather shoes with inserts issued to him by 
VA.  He requested ankle-length boots for more support.  He 
complained of difficulty negotiating inclines and reported 
that normal gait was not possible.  He reported that if he 
carried anything heavier than a 12-pack, his ankles would 
"give out" and he would fall.  He did not have pain on firm 
palpation.  The examiner concluded that it was not possible 
to evaluate the range of motion of the ankles, as the 
veteran's efforts to move his feet were inadequate.

In December 2002, a VA clinical record indicates that the 
veteran was unable to work due to a mental disorder.  

On VA examination in January 2003, the veteran complained of 
pain in the right ankle.  Physical examination revealed 
tenderness over the lateral and medial condyles of both feet.  
The range of motion of both feet was flexion of 5 degrees, 
plantar flexion of 10 degrees, eversion of 10 degrees and 
inversion of the foot of 10 degrees.  The diagnosis was 
history of Lisfranc syndrome associated with severe pain in 
the right ankle.  

In a June 2003 statement, one of the veteran's health care 
providers stated that the veteran had pain in both legs and 
was unable to ambulate without support or stand for long 
periods of time because of this pain.

In August 2003, it was noted that the veteran had several 
areas of chronic pain including the left ankle, right 
shoulder and low back.  

In August 2003, the veteran reported persistent pain in the 
feet and ankles, and that he fell several times a month.  The 
veteran's pain medications included valium, gabapentin, and 
codeine for pain.  A bone scan conducted in September 2003 
revealed an uptake pattern consistent with degenerative and 
post-traumatic changes.

In May 2004, the veteran complained about falling all the 
time and that both his feet felt like popsicles.  

In July 2004, the veteran reported that he had a "cramp" in 
his ankle and his back locked up and he fell over.  

In August 2004, the veteran complained of pain in the joint 
involving the lower leg.  The veteran reported difficulty 
ambulating due to lower extremity pain.  Objectively, it was 
noted that the range of motion was functional for ambulation.  

A separate clinical record dated in August 2004 indicates 
that the veteran complained of pain all over which had been 
present for 20 years.  Physical examination revealed a very 
slow gait.  Range of motion was full in all joints.  Multiple 
tender points were present throughout the body.  Any type of 
examination was noted to produce severe pain in the veteran.  
The assessment was that the veteran had pain all over which 
was more likely myofascial pain versus a fibromyalgia type of 
pain.  The examiner also opined that the pain was due to 
depression.  

In September 2004, it was noted that the veteran had chronic 
pain in the bilateral legs and feet.  The pain was reported 
as a 6 out of 10 in the throat, legs and feet.  

In September 2004, a VA physician wrote that the veteran had 
gait instability and incoordination accompanied by complaints 
of frequent falling spells which the veteran attributed to 
foot pain and left ankle pain and limitation of motion.  He 
had chronic pain in the elbow, low back, and right shoulder 
as well as diffuse body pains.  The veteran walked with an 
unsteady gait with the aid of a cane.  The author found that 
the veteran had gait instability, incoordination and chronic 
pain due to previous foot and ankle injuries which markedly 
interfere with employment possibilities.  

An October 2004 nerve conduction (NCS) and electromyelogram 
(EMG) report reveals the veteran complained of bilateral 
numbness in both feet as well as pain in the dorsal aspect of 
both feet, right worse then left.  The impression was that 
the EMG and NCS were consistent with a mild L5 radiculopathy 
on the right.  

In January 2005, the veteran complained, in pertinent part, 
of his legs giving out in his ankles.  He also complained 
that his feet were cold all the time.  He complained of pain 
in most of the joints in his body.  

In October 2005, the veteran complained of diffuse pain 
everywhere with the elbow, wrist and shoulder being the 
worst.  

In November 2005, the veteran complained that he had pain in 
both shoulders, elbows and wrists.  Pain was diffuse but 
worse in the elbow, wrist and shoulder.  

In January 2006, the veteran complained of cold, restless 
feet.  He reported that it felt as if his bone marrow was 
frozen.  A separate record dated the same month indicates 
that the veteran sought treatment for hurting feet.  

In February 2006, the veteran reported that his right foot 
gave out and he shifted his weight to his left foot.  He 
complained of pain.  

A VA joints examination was conducted in November 2006.  The 
veteran complained of bilateral ankle pain, weakness, 
stiffness, swelling, increased heat, a feeling of instability 
or giving way and a locking sensation in the right ankle as 
well as easy fatigability and lack of endurance.  Daily 
flares of pain reportedly were caused by walking and 
performing activities of daily living.  The veteran reported 
he had additional limitation in motion and functional 
impairment during flares.  There were no recurrent episodes 
of dislocation or subluxation nor any inflammatory arthritis.  
There were no constitutional symptoms relating directly to 
the ankles but the veteran did have a diagnosis of myofascial 
pain syndrome.  Physical examination of the ankles revealed 
them to be exquisitely tender.  The left foot was in a 3 
degree valgus position with the vertical axis of the Achilles 
tendon.  The right ankle plantar flexion was to 61 degrees 
and dorsiflexion lacked 15 degrees from reaching the zero 
position.  The left ankle plantar flexed to 51 degrees and 
lacked 15 degrees of reaching the zero position in 
dorsiflexion.  All movements of the ankle were exquisitely 
painful.  The right foot was felt to lack 40% of the strength 
when compared to the left ankle and the left ankle had a 20% 
decrease in strength as to what would be expected for normal.  
The veteran was unable to invert or evert his feet to any 
measurable degree.  The veteran could only stand on his feet 
for less than five minutes allegedly due to pain.  The 
diagnosis was posttraumatic degenerative joint disease 
bilaterally and status left ankle fracture with status open 
reduction and fixation.  The examiner opined that the veteran 
was severely compromised from a central nervous system 
standpoint.  Speech was slurred and the veteran was found to 
be a historian of poor reliability.  The examiner found that 
interpretation of the physical examination was extremely 
difficult because of the veteran's overt responses of pain.  

A VA foot examination was conducted in November 2006.  The 
veteran reported pain in the right foot at walking, sitting, 
and at rest.  The veteran reported that he had pain 24 hours 
per day with an intensity of 9/10.  He reported frequent 
flares of pain which resulted in 10/10 pain.  He reported he 
was likely to fall when his foot was fatigued.  The veteran 
reported that, with flares, there was additional limitation 
of motion of the foot and functional impairment.  The veteran 
ambulated using a cane or walker with rollers.  He had been 
fitted with a foot cup which was an orthopedic device.  It 
was noted that the veteran no longer worked and that he left 
the workforce due to cocaine addiction.  Physical examination 
revealed the foot to be exquisitely tender.  There was no 
evidence of abnormal bony protrusions.  The foot was not 
swollen.  There was no increased heat or redness.  The 
examiner noted that the veteran's gait was extremely 
antalgic, requiring a cane for balance but the veteran also 
complained of pain in the low back, both ankles and both 
feet.  There was no limitation of motion of the foot itself 
but rather about the ankle.  The veteran was unable to stand 
on his toes or heels reportedly due to pain.  There were no 
foot deformities such as hammertoe, high arch, claw foot or 
pes planus.  The diagnosis was status Lisfranc dislocation of 
the right foot with resultant pain and disability.  There is 
no X-ray evidence of further dislocations of the foot.  

The examiner noted that the Lisfranc dislocation was a 
dislocation between the tarsal bones and the metatarsal bones 
of the foot.  The examiner noted that there was no objective 
clinical evidence of any current dislocation or fracture of 
the foot.  The residuals of the right foot dislocation were 
primarily pain and a feeling of instability which was in all 
probability caused by the pain.  There was no visible 
evidence of alteration of the bone alignment due to the 
dislocation.  The examiner noted that the veteran displayed a 
slight decrease in sensation of the lateral right foot as 
compared with the medial side, but it was believed that this 
symptomatology was more related to radicular pathology from 
the low back and not related to the foot dislocation.  There 
were no muscle residuals from the right foot dislocation.  
There were no bone residuals from the right foot dislocation.  
It was at least as likely as not that the degenerative 
changes in the right foot were due to the right foot 
dislocation.  The veteran described weakness in the right 
foot which the examiner believed was caused by pain.  It was 
the examiner's opinion that the right foot pain and weakness 
resulting from the right foot dislocation can at least as 
likely as not be disassociated from the veteran's generalized 
pain disorder, myofascial pain syndrome, lumbar radiculopathy 
and other causes of pain.  Limitation of motion of the right 
foot could not be detected on physical examination.  The 
right foot dislocation and subsequent disability caused 
excessive fatigability and incoordination which created a 
tendency for the veteran to fall.  It was the examiner's 
opinion that the residuals of the right foot dislocation were 
not of such severe disability that the veteran would be 
better served with amputation followed by prosthesis.  

In February 2007, it was observed that the veteran was able 
to ambulate with a single point cane without difficulties.  

In March 2007, it was noted that the veteran was able to 
ambulate without significant difficulty.  

In April 2007, a VA psychologist wrote that the veteran was 
treated in the mental health department for multiple medical 
and psychiatric problems including chronic pain from foot and 
ankle injuries, myofascial pain syndrome, lumbar 
radiculopathy, irritable bowel syndrome, major depressive 
disorder and anxiety disorder.  The author indicated that the 
veteran was unable to walk long distances to a bus stop 
secondary to pain.  The author observed difficulties with 
social functioning due to the physical conditions.  Unsteady 
gait and incoordination consistent with complaints of 
physical pain were also observed.  It the psychologist's 
opinion that the veteran's conditions impacted the veteran's 
social and occupational functioning in a range from moderate 
to severe.  

In May 2007, the veteran complained of falls and that control 
of his legs was so impaired that he had to ask his mother to 
drive.  The veteran also complained of pain in the right 
shoulder and occasionally the left shoulder.  The right hand 
would go numb.  The impressions were spastic paraparesis of 
an undetermined cause and possible peripheral neuropathy.  


Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of Lisfranc's dislocation, right 
foot.

Criteria

In this case, since entitlement to compensation for residuals 
of Lisfranc's dislocation, right foot, has been in effect 
since 1979, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings; the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected residuals of Lisfranc's 
dislocation, right foot, are evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5284.  Under Diagnostic Code (DC) 5284 
(relating to "other foot injuries"), a 20 percent evaluation 
contemplates moderately severe impairment, and a 30 percent 
rating contemplates severe impairment.  With actual loss of 
the use of the foot, a 40 percent rating is applicable.  DC 
5284.  The words "moderate," "moderately severe," and 
"severe" are not defined in Diagnostic Code 5284.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decision is 
"equitable and just."  38 C.F.R. § 4.6.

Analysis

The veteran complains of numbness of the right foot and pain 
on the dorsal aspect of that foot.  The October 2004 private 
electromyogram (EMG) examination of the muscles of the right 
leg disclosed that these complaints were consistent with mild 
L5 radiculopathy.  Thus, the Board has not considered these 
complaints in the evaluation of the severity of the veteran's 
service-connected right foot disability, since the medical 
evidence discloses that these complaints are not related to 
right foot disability.

The evidence of record indicates that the veteran experiences 
pain in the right foot, weakness and subjective instability.  
The weakness was quantified at the time of the November 2006 
VA examination as being a 40% decrease when compared with the 
left foot.  There is a question as to whether the veteran 
experiences loss of motion in the right foot.  The report of 
the November 2006 VA joints examination indicates that the 
veteran was unable to invert or evert his feet to any 
measurable degree.  However, the report of the November 2006 
foot examination specifically indicates that the veteran did 
not have limitation of motion of the foot but rather there 
was limitation of motion of the ankle.  The Board finds the 
specific finding that there was no loss of motion of the foot 
to be more probative that the finding that the veteran was 
unable to invert or evert his foot as these motions would be 
more due to the ankle than the foot.  The veteran does not 
experience edema in the foot.  There is no malunion or non-
union, no drop foot, no loose motion.  The Board notes the 
evidence of record indicates that, while the veteran has an 
unsteady gait, he has consistently been able to walk with the 
aid of a cane or rolling walker.  In March 2007, it was 
observed that the veteran was able to ambulate without 
difficulty.  Furthermore, the Board notes that the veteran 
has also been granted service connection for right ankle 
traumatic arthritis and history of left ankle distal fibula 
fracture which also contribute to the veteran's gait 
disturbance.  Although the veteran does experience falls as a 
result of his gait disturbance, that symptom is partially 
compensated as part of the evaluation for left lower 
extremity disability and right ankle disability.  An 
increased evaluation for right foot disability on the basis 
of all symptoms of gait disturbance is not consistent with 
the evidence, which reflects that both lower extremity 
disabilities contribute to the gait disturbance and resulting 
difficulty coordinating the limitations in each lower 
extremity.  The Board finds that the veteran's complaints of 
right foot pain, weakness and loss of range of motion of the 
right ankle with resulting gait disturbance, more nearly 
approximate the 20 percent rating that has been assigned for 
moderately severe residuals of a right foot injury.  

While the veteran's right foot disability is significant, the 
medical evidence does not show, nor does he allege, that he 
has actually lost the use of the foot.  He is able to walk 
and stand, albeit with limitations, and clearly has more 
function in the foot than would be served with an amputation 
stump and suitable prosthesis.  Additionally, the examiner 
who conducted the November 2006 VA examination opined that 
the residuals of the right foot disability were not of such 
severe disability that the veteran would be better off with 
amputation of the foot followed by prosthesis.  See 38 C.F.R. 
§ 4.63.  Thus, the veteran does not meet the criteria for a 
40 percent evaluation under DC 5284.

The evidence establishes that the veteran has traumatic and 
degenerative changes of the right foot.  Degenerative 
arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  DC 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is to be applied for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The Board notes also that, depending upon the nature of the 
foot injury, Diagnostic Code 5284 may involve limitation of 
motion and therefore require consideration under 38 C.F.R. §§ 
4.40 and 4.45. VAOPGCPREC 9-98.  Some injuries to the foot 
may affect range of motion, such as fractures and 
dislocations in the subtalar, midtarsal, and 
metatarsophalangeal joints.  See also DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996).

In the current case, the competent evidence of record tends 
to indicate that the nature of the residuals of the 
Lisfranc's fracture are such that they not manifested by 
limitation of motion.  While the veteran has alleged that his 
service-connected right foot disability is productive of 
limitation of movement of the foot, the examiner who 
conducted the November 2006 VA examination specifically noted 
that the residuals of the right foot dislocation were 
primarily pain and a feeling of instability which was caused 
by pain.  This examiner did not indicate in any way that the 
residuals of the dislocation would be manifested by any 
limitation of motion of the foot.  The Board finds that the 
nature of the service-connected right foot disability does 
not involve limitation of motion.  A separate evaluation 
under Diagnostic Code 5003 is not warranted as the right foot 
disability is not manifested by any limitation of motion.  
Application of the holding in Deluca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45 and 4.59 are also 
not warranted.  

By the terms of the regulation, the veteran cannot receive a 
compensable evaluation under DC 5003 at the same time he is 
in receipt of an evaluation under DC 5271 for limitation of 
motion of the ankle.  

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
At the time of the January 2003 VA examination, the veteran 
was shown to have range of motion of dorsiflexion of the 
right ankle to 5 degrees and from 0 to 10 degrees of plantar 
flexion at that time.  Eversion and inversion were limited to 
10 degrees.  There was considerable pain with mobility of the 
ankle.   Thus, the January 2003 examination results disclose 
that he had lost approximately three-fourths of the expected 
range of dorsiflexion and about three-fourths of the expected 
range of plantar flexion.  In August 2004, it was noted that 
the range of motion of all joints was full.  At the time of 
the November 2006 VA examination  right ankle plantar flexion 
was to 61 degrees and dorsiflexion lacked 15 degrees from 
reaching the zero position.  

The Board has considered whether any other diagnostic code 
applicable to evaluation of the feet would warrant an 
evaluation in excess of 20 percent for the veteran's right 
foot disability.  Acquired flatfoot with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, warrants an evaluation in excess of 20 percent, 
but no diagnosis of flatfoot (pes planus) has been assigned.  
Likewise, there is no diagnosis of acquired claw foot (pes 
cavus) with marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, and 
marked varus deformity.  Thus, DCs 5276 and 5278 are not 
applicable.

The Board also notes that, while the veteran requires 
narcotic medications for control of pain, the clinical 
evidence establishes that service-connected right foot 
disability is not the only source of the pain which those 
medications are intended to alleviate.  The Board further 
questions the veteran's self-reports of pain in the feet.  At 
the time of the November 2006 VA examination, the veteran 
alleged that he experienced pain 24 hours per day which was 
rated as 9/10 in intensity.  However, the clinical evidence 
dated around this time and subsequent to it does not include 
references to such extreme pain in the right foot.  The 
veteran references other parts of his body as being painful 
but does not indicate significant problems with right foot 
pain.  The Board notes that there are references in the 
clinical records to the veteran's complaints of pain not 
being supported by the objective evidence of record and other 
references to the fact that the veteran was a poor historian.  
The Board places reduced probative value on the veteran's 
self-reports of pain.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the right foot disability now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.

The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to an 
increased rating, in excess of 20 percent, for the residuals 
of a right foot Lisfranc's dislocation under DC 5284.  As the 
evidence as to the severity of the right foot disability is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable to warrant a more favorable determination. The 
evidence does not warrant an evaluation in excess of 20 
percent for right foot disability at this time.


Entitlement to an initial rating in excess of 20 percent for 
history of left ankle fracture with traumatic arthritis.

Analysis

The veteran's service-connected residuals of a left ankle 
fracture with traumatic arthritis are currently evaluated as 
20 percent disabling under Diagnostic Code 5271.  The 
Schedule provides that assignment of a 20 percent rating for 
limitation of motion of the ankle is warranted for marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  A 20 percent evaluation is the maximum rating for this 
disorder under the provisions of Diagnostic Code 5271.  
Accordingly, a higher rating is not possible under this 
diagnostic code.  In this regard, the Board has considered 
the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Court has clearly established that DeLuca is applicable to 
the functional equivalent of limitation of motion.  In this 
case, the veteran is in receipt of the maximum evaluation for 
limitation of motion of the right ankle as a 20 percent has 
been assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, a 
DeLuca analysis would serve no useful purpose since a higher 
evaluation is not assignable on the basis of limitation of 
motion.  See Johnson v. Brown, 9 Vet. App 7 (1996).

The Board has considered rating the veteran's service-
connected left ankle disability under all appropriate 
diagnostic codes.  The only diagnostic code which provides 
for ratings in excess of 20 percent is Diagnostic Code 5270 
which contemplates ankylosis of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.  However, as the evidence of 
record does not demonstrate that the veteran has ankylosis of 
the left ankle, a rating under Diagnostic Code 5270 is not 
warranted.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  Marked interference of employment has 
not been shown and there is no indication in the record that 
the schedular evaluation is inadequate to evaluate the 
impairment of the veteran's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for his service-connected left ankle 
disability.  Accordingly, referral for an extraschedular 
evaluation is not warranted for the veteran's service-
connected left ankle disability.

In cases such as the current one in which a claim for a 
higher initial rating stems from an initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally, Fenderson v. 
West, 12 Vet. App. 119 (1999).  Based on the above analysis, 
the Board finds that an increased rating is not warranted for 
the left ankle disability at any time during the appeal 
period.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49  
(1990).


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected residuals of Lisfranc's dislocation of the right 
foot is not warranted.  The appeal is denied.  

Entitlement to an initial rating in excess of 20 percent for 
history of left ankle fracture with traumatic arthritis is 
not warranted.  The appeal is denied.  


REMAND

In a February 2007 rating decision, the RO granted service 
connection for right ankle traumatic arthritis which was 
evaluated as 10 percent disabling effective November 14, 
2006.  The RO also denied service connection for a right 
shoulder disability and for a lumbar spine disability as new 
and material evidence had not been received to reopen the 
claims.  In a statement from the veteran's representative 
which was received in March 2007, it was indicated that a 
notice of disagreement was being filed contesting the initial 
10 percent evaluation assigned for the right ankle disability 
as well as with the effective date for the grant of service 
connection for the right ankle disability.  It was also 
indicated in the March 2007 communication that the veteran 
was disagreeing with the denial of service connection for the 
right shoulder and lumbar spine disabilities.  The March 2007 
statement is a timely notice of disagreement to the February 
2007 rating decision.  The veteran has not been sent a 
statement of the case for these issues.  In cases like this, 
the Board must remand these issues for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
veteran and his accredited representative 
which addresses whether new and material 
evidence has been received to reopen the 
claim of entitlement to service connection 
for a right shoulder disorder; whether new 
and material evidence has been received to 
reopen the claim of entitlement to service 
connection for a low back disorder; 
entitlement to an initial rating in excess 
of 10% for right ankle traumatic arthritis 
and entitlement to an effective date prior 
to November 14, 2006 for the grant of 
service connection for right ankle 
traumatic arthritis.  The veteran and his 
representative should be informed of the 
requirement of filing a timely substantive 
appeal in order to perfect appeals of 
those claims.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


